In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-856V
                                     Filed: January 4, 2017
                                         UNPUBLISHED

****************************
KATHRYN N. LAKE, as Parent and          *
Legal Representative of her Minor       *
Daughter, J.M.,                         *
                                        *
                    Petitioner,         *      Ruling on Entitlement; Concession;
v.                                      *      Haemophilus influenza B (“Hib”);
                                        *      Sterile abscess; scar;
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On July 27, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that following receipt of a haemphilus influenza b (“Hib”)
vaccination on July 23, 2013, minor child J.M. experienced small blisters at the
vaccination site leading to pain, swelling and induration, which further resulted in
incision and drainage of an abscess, leaving a permanent scar. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On December 21, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that a preponderance of the
1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
evidence establishes that JM’s injury is consistent with an abscess on her right thigh
due to the July 23, 2013, administration of the Hib vaccine, and that JM’s injuries are
not due to factors unrelated to that vaccination. Thus, in light of the information
contained in JM’s medical records, respondent has concluded that JM’s abscess and
resulting scar are compensable as a “caused-in-fact” injury under the Act.” Id. at 5.
Respondent further agrees that petitioner has satisfied all legal prerequisites for
compensation under the act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2